DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock et al. (US 2017/0105461). 	In regard to claim 1, Hancock et al. teaches a helmet padding system comprising: a rigid shell configured to cover a top of a user's head and be worn under a piece of headgear (paragraph 0084 and figure 26 detail outer impact absorbing material being rigid), the rigid shell comprising a pair of slots extending in a direction from a lower rear edge of the rigid shell toward a lower front edge of the rigid shell (see annotated figure below detailing one slot with the other side having another slot: see figure 24 detailing symmetric structure of shell), the pair of slots defining a central portion and opposed side portions of the rigid shell (see annotated figure below), the central portion including at least one pair of flaps (see one flap in annotated figure below and then other flap is on other side, see symmetric shell shape of figure 24), each flap of the at least one pair of flaps extending outwardly from the central portion across a respective slot of the pair of slots (see flap extending outwardly along the slot), the central portion further including a tail extending outwardly in a circumferential direction from the central portion across each of the pair of slots and defining the lower rear edge of the rigid shell (see tail in annotated figure below extending outwardly from central portion and see figure 24 detailing symmetric shape of shell), wherein each flap of the at least one pair of flaps has a base integrally connected with the central portion and a terminal free end opposite the base (see annotated figure below and figure 24), the terminal free end unaffixed to any other portion of the rigid shell (see annotated figure below); and a spacing pad positioned within the rigid shell, the spacing pad including a layer of elastomeric material (shell is pad of layers of material as detailed in figure 26, impact absorbing material 2602 can be elastomeric material: paragraph 0084).  

    PNG
    media_image1.png
    643
    483
    media_image1.png
    Greyscale


 	In regard to claim 2, Hancock et al. teaches wherein the pair of slots are positioned on either side of an apex of the rigid shell (see annotated figure above and figure 24 detailing symmetric shape of shell).  

 	In regard to claim 3, Hancock et al. teaches wherein each of the pair of slots decreases in width in the direction from the lower rear edge toward the lower front edge (see slot shape increasing and decreasing in width from lower edge to toward front edge to its widest point in the middle of the slot).  

 	In regard to claim 4, Hancock et al. teaches wherein the pair of slots extend beyond a midpoint of the rigid shell between the lower rear edge and the lower front edge of the rigid shell (see annotated figure above).  

 	In regard to claim 5, Hancock et al. teaches wherein the tail is integrally formed with the rigid shell (see figures 24 and 25 teaching the shell appearing to be integrally formed as one piece).  
It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The device of Hancock et al. is silent with regard to the process by which the shell is molded, but is capable of being integrally formed (molded in one piece, as defined in the instant specification) by the process claimed since the helmet shell material appears to be one piece and is made of a material that is capable of being molded, and therefore meets the claims as recited.

 	In regard to claim 11, Hancock et al. teaches wherein each flap of the at least one pair of flaps has a triangular shape (see flap in annotated figure above, which has a triangular shape).  

 	In regard to claim 12, Hancock et al. teaches wherein the at least one pair of flaps are separate from and spaced from the tail (flaps and tail are spaced: see annotated figure above and figure 24).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 11 and 13 of copending Application No. 16/210,271 (claims submitted on 05/20/22). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-2, 5-9 and 11-12 of the instant application and claims 1-2, 6, 7,8, 11 and 13 of 16/210,271 detail a helmet padding comprising a rigid shell with a pair of slots, wherein the slots define a central portion and side portions, a pair of flaps integrally formed from (rigidly connected) and extending from the central portion across the slots and unattached at their distal ends; the central portion including a tail extending from the central portion and across the slots; wherein a spacing pad is positioned within the rigid shell and includes an elastomeric material; wherein the slots of positioned on either side of an apex; and an impact resistant coating covering the side portions (compare claims 1-2, 5-9 and 11-12 of the instant application with claims 1-2, 6, 7,8, 11 and 13 of pending application 16/210,271). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-6, 8 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/100,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-2, 4-6, 8 and 11-12 of the instant application and claims 1-11 of 17/100,267 detail a helmet padding comprising a rigid shell with a pair of slots, wherein the slots define a central portion and side portions, a pair of flaps integrally formed from (rigidly connected) and extending from the central portion across the slots and unattached at their distal ends; the central portion including a tail extending from the central portion and across the slots; wherein a spacing pad is positioned within the rigid shell and includes an elastomeric material; wherein the slots of positioned on either side of an apex; and an impact resistant coating covering the side portions (compare claims 1-2, 4-6, 8 and 11-12 of the instant application with claims 1-11 of pending application 17/100,267). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732